Albert A. Rubin, J.
The question in this case is whether a sign prohibiting a left turn also prohibits a U-turn.
On December 17, 1976 Patrolman H. O’Gara of the Rock-*354ville Centre Police Department issued a summons to Warren P. Connolly for violation of subdivision (d) of section 1160 of the Vehicle and Traffic Law and wrote on the summons "no left turn”. Subdivision (d) of section 1160 of the Vehicle and Traffic Law states: "When markers, buttons, signs or other markings are placed within or adjacent to intersections and thereby require and direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, no driver of a vehicle shall turn a vehicle at an intersection other than as directed and required by such markers, buttons, signs, or other markings.” The patrolman testified and the defendant did not deny that he was proceeding west on Sunrise Highway (a State road) and that when he reached the intersection of Sunrise Highway and North Park Avenue, the defendant made a U-turn and continued eastbound on Sunrise Highway. Specifically, the patrolman testified "first the defendant made a left turn on to Park, then made a left turn off of Park onto Sunrise.”
There was further testimony to the effect that there were several signs prohibiting "no left turns” — one, an electric sign hanging over the intersection and another sign 200 feet east of the intersection.
The defendant contended that there was a distinction between a left turn and a U-turn and that a prohibition against a left turn does not include a prohibition against a U-turn. In furtherance of his contention, defendant produced pictures (over the objection of the District Attorney) showing other intersections on Sunrise Highway in Lynbrook and in Valley Stream, where the State had posted signs prohibiting U-turns as well as left turns. At the conclusion of the trial, decision was reserved.
An investigation of the actual conditions on Sunrise Highway, and a review of the cases, would indicate that the State does not have a definite policy regarding the prohibition of U-turns and left turns on Sunrise Highway. The signs appear to have been erected more to satisfy the requirements outlined in the New York State Manual of Uniform Traffic Control Devices (17 NYCRR Parts 200-355), rather than to follow any established safety pattern.
U-turns and left turns are different movements and if they are to be prohibited, different signs should be posted prohibiting the specific movement involved. There is a distinct difference between the two movements, and each should have an *355appropriate sign to cover the movement. A "No Left Turn” sign prohibits left turns only. It cannot prohibit U-turns. The defendant could have been charged with making an improper U-turn, but that was not the charge before the court.
Defendant is found not guilty after trial.